Nadeau, J.,
with whom Brock, C.J., joins, dissenting. While this may be a close case, we dissent because we believe even giving deference to factual findings of the trial court, the standard for applying the emergency aid exception has not been met. Specifically, the State failed to establish that the Lebanon police officers had objectively reasonable grounds to believe that there was an emergency at hand and an immediate need for their assistance for the protection of life or property at the time they acquired probable cause to conduct the search.
There is no question that the police perform an important function when they are “helping stranded motorists, returning lost children to anxious parents, [and] assisting and protecting citizens in need.” State v. Denoncourt, 149 N.H. 308, 310 (2003) (quotation omitted). This case, however, strains the limits of the community caretaking exception. Community caretaking must be balanced with individual rights. The intrusion onto private property, on the basis of an unsubstantiated tip from an anonymous caller, is not justified on the facts of this case.
In reaching its conclusion that the warrantless search was constitutional, the majority finds the anonymous tip ‘linked the reported emergency to the defendant’s property.” They assume that the trial judge found that the anonymous tip established the existence of an emergency. The tip, however, linked the car, not an emergency, to the property. There was never any corroboration that an emergency actually existed. The absence of any corroboration of a real emergency under the facts of this *802case is important to the inquiry whether there were objectively reasonable grounds to justify the officer’s belief that such an emergency existed.
Even giving credence to the anonymous call, when the officer first observed the car, it was not in the position reported by the caller. The officer claims to have made observations supporting probable cause to conduct a warrantless search at the precise moment he says he became aware there was no emergency. That coincidence is, at best, troubling. Although the defendant did not claim the officer used the location of the car as a pretext to conduct the search, the fact that the officer was not alarmed enough to approach the car immediately negates the conclusion that there were ever objectively reasonable grounds for the belief an emergency existed. Furthermore, the question is not just whether the officer used the location of the car as a pretext to search, but whether he had reasonable grounds to believe there was an emergency in the first place. If police observations negate reasonable suspicion, the existence of a separate suspicious event is not sufficient corroboration, by itself, to justify the exercise of the community caretakin'g function.
Under the facts of this case, the continued intrusion onto private property without reasonable grounds to believe an emergency existed was not justified. Therefore, we respectfully dissent.